Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu (US 2022/0255238).
Regarding claim 1, Yu discloses in Figure 4, an antenna device, comprising:
a first antenna patch (31), configured to transmit and receive a radio frequency (RF) signal in a first frequency bandwidth (see par. 0072), and disposed on a first dielectric layer of a plurality of dielectric layers;
a second antenna patch (32), disposed on a second dielectric layer of the plurality of dielectric layers, and coupled to the first antenna patch (31);
a third antenna patch (22), disposed on a third dielectric layer of the plurality of dielectric layers, and coupled to the second antenna patch; and
a fourth antenna patch (21), configured to transmit and receive an RF signal in a second frequency bandwidth (see par. 0072),
wherein the second antenna patch (32) comprises a plurality of first sub-antenna patches (32-1, 32-2, 32-3, 32-4) that do not overlap the first antenna patch, and
the third antenna patch (22) comprises a plurality of second sub-antenna patches (22-1, 22-2, 22-3, 22-4) that overlap the first sub-antenna patches.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2022/0255229) in view of He et al (US 2021/0367358).
Regarding claim 16, Jia discloses in Figures 1-2, an antenna device, comprising: a plurality of antennae disposed in parallel with each other in a first direction, wherein the plurality of antennae comprise:
a first antenna patch (150), disposed on a first dielectric layer among a plurality of dielectric layers stacked in a third direction that is perpendicular to the first direction, and configured to transmit and receive a radio frequency (RF) signal in a first frequency bandwidth (see par. 0066),
a second antenna patch (160), disposed on a second dielectric layer among the plurality of dielectric layers, and coupled to the first antenna patch (150),
a third antenna patch (140), disposed on a third dielectric layer among the plurality of dielectric layers, and coupled to the second antenna patch (160),
a fourth antenna patch (130), disposed on a fourth dielectric layer (par. 0065, lines 11-15) among the plurality of dielectric layers, and configured to transmit and receive an RF signal in a second frequency bandwidth (see par. 0066), and
a first feed via (180) configured to penetrate at least one of the plurality of dielectric layers, and configured to apply an electrical signal to the first antenna patch (150),
and a third feed via (170) configured to penetrate at least one of the plurality of dielectric layers, and configured to apply an electrical signal to the second antenna patch (130).
Jia does not disclose a second feed via configured to penetrate at least one of the plurality of dielectric layers, and configured to apply an electrical signal to the first antenna patch; and a fourth feed via; and wherein respective positions of the second feed via, a third feed via, and a fourth feed via with respect to the first feed via of the first antenna are different from respective positions of the second feed via, the third feed via, and the fourth feed via with respect to the first feed via of the second antenna.
He discloses in Figures 1-2, a second feed via (134) configured to penetrate at least one of the plurality of dielectric layers, and configured to apply an electrical signal to the first antenna patch (110); and a fourth feed via (136); and wherein respective positions of the second feed via (134), a third feed via (136), and a fourth feed via (138) with respect to the first feed via (132) of the first antenna (110) are different from respective positions of the second feed via (134), the third feed via (136), and the fourth feed via (138) with respect to the first feed via (132) of the second antenna (120).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the first and second antennas of Yu with the first and second antennas having the third and fourth feed vias as taught by He by adding an additional feed via to each antenna to increase performing of the antenna device. Therefore, to employ having the feed vias as claimed invention would have been obvious to person skill in the art.
Allowable Subject Matter
Claims 2-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845